Title: To James Madison from William C. C. Claiborne, 23 December 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


23 December 1804, New Orleans. “The Bark Hero arrived in this Harbour three days ago. The French Prisoners have all escaped, some have gone into the Country for employment: a few remain in the City and others have entered as Sailors on Board of Merchant Vessels. The Situation of the Sick and wounded Englishmen on Board the Hero is peculiarly distressing: they are without Hospital Stores of any kind, Medical attendance, or any Provisions except a little Salt-beef, or the means of obtaining the necessary Supplies.
“There being no British Consul or Agent in this City, and those unfortunate Strangers having applied to me for Succour I addressed on this day to Colonel Freeman a letter of which the enclosure No 1 is a copy, and received the answer No 2. During the detention of the Hero at Plaquemine, the Sick and wounded, as well French as English were furnished by my order with fresh provisions, and the Captain of the Hero speaks favourably of the humane attention of Captain Nicolls the Officer Commanding at Plaquemine, and of Doctor Williamson the Surgeon of the Garrison, to the sick and wounded.”
Adds in a postscript: “The Account of Supplies furnished the Sick and wounded at Plaquemine amounted to Forty one Dollars, and which I have paid.”
